Examiner’s Amendment
	An Examiners amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiners amendment was given in an interview with Jacob Beers (#68574) on 6/17/2021.
	The application has been amended as follows:

1. (Currently Amended) A fulfilment management system comprising:
one or more fulfilment management applications configured to provide functionality for fulfilment of orders and shipment of items, wherein a fulfilment management application of the one or more fulfilment management applications is configured to perform a plurality of shipping document tasks corresponding to a shipping task performed by shipper personnel in a fulfilment facility; and 
a physical task interaction controller configured to interface with a plurality of user devices and provide a user interface accessed by user devices of the plurality of user devices for fulfilment of orders and shipment of items, wherein the physical task interaction controller is configured to monitor activity of the shipper personnel and detect a fulfilment management system digital task trigger occurring during the shipping task being performed by an individual of the shipper personnel in the fulfilment facility, wherein the physical task interaction controller includes a natural protocol engine, an augmented reality engine, and a workflow database in which the shipping task is part of ;
wherein the augmented reality engine is configured to analyze the activity based trigger of the fulfilment management system digital task trigger for identifying the plurality of shipping document tasks relevant to the fulfilment management system digital task trigger, and provide a control signal to the fulfilment management application for initiating the plurality of shipping document tasks relevant to performance of the shipping task, and wherein the plurality of shipping document tasks include generating a shipping label for a fulfilment item being processed by the individual and printing the shipping label at a printer selected by the physical task interaction controller based on information regarding the activity of the individual.

2. (Previously Presented) The system of claim 1, wherein the fulfilment management system digital task trigger comprises a communicative message in the form of a natural language directive, and wherein the natural protocol engine is configured to analyze the 

3. (Previously Presented)The system of claim 2, wherein the natural protocol engine provides a control signal to the fulfilment management application for performing the plurality of shipping document tasks relevant to performance of the shipping task by the individual of the shipper personnel.  

4. (Previously Presented)The system of claim 2, wherein the natural protocol engine is further configured to analyze the shipping task being performed by the individual of the shipper personnel for identifying the plurality of shipping document tasks relevant to the fulfilment management system digital task trigger.

Claims 5-9 (cancelled)

10. (Original) The system of claim 1, wherein the physical task interaction controller further includes an artificial intelligence engine configured to implement modifications to operation of the physical task interaction controller based upon observed operation.  

11. (Previously Presented)The system of claim 10, wherein the artificial intelligence engine is configured to cooperate with the natural protocol engine for analyzing shipper personnel communicative messages and modifying one or more aspect of the natural 

12. (Previously Presented)The system of claim 10, wherein the artificial intelligence engine is configured to cooperate with the augmented reality engine for analyzing shipping task workflows of the workflow database and aspects of shipping tasks and modifying one or more aspect of the augmented reality engine based upon the analyzing and aspects of normal behaviors determined from the analyzing.

13. (Previously Presented)A method for controlling plurality of shipping document tasks corresponding to a shipping task performed by shipper personnel in a fulfilment facility using a fulfilment management system, the method comprising: providing a physical task interaction controller configured to interface with a plurality of user devices and provide a user interface accessed by user devices of the plurality of user devices for fulfilment of orders and shipment of items, wherein the physical task interaction controller includes a natural protocol engine, an augmented reality engine, and a workflow database in which the shipping task is part of a workflow, wherein the natural protocol engine and the augmented reality engine are configured to operate in cooperation with the user interface to provide physical task interaction control of a fulfilment management application of one or more fulfilment management applications of the fulfilment management system to perform the plurality of shipping document tasks corresponding to the shipping task performed by the shipper personnel, wherein the plurality of shipping document tasks include generating a shipping label for   Reply to Final Office Action of April 15, 2021a fulfilment 

14. (Previously Presented)The method of claim 13, wherein the fulfilment management system digital task trigger comprises a communicative message in the form of a natural language directive, the method further comprising: analyzing, by the natural protocol 

15. (Previously Presented)The method of claim 14, wherein when the communicative message is detected by analyzing the fulfilment management system digital trigger, the method further comprising: analyzing, by the natural protocol engine, the shipping task being performed by the individual of the shipper personnel for identifying the plurality of shipping document tasks relevant to the fulfilment management system digital task trigger.  

16. (Cancelled)  

17. (Original) The method of claim 13, wherein the physical task interaction controller further includes an artificial intelligence engine configured to implement modifications to operation of the physical task interaction controller based upon observed operation.  

18. (Previously Presented) The method of claim 17, further comprising: analyzing, by the artificial intelligence engine in cooperation with the natural protocol engine, shipper personnel communicative messages; and modifying, by the artificial intelligence engine, one or more aspect of the natural protocol engine based upon the analyzing and aspects of normal behaviors determined from the analyzing.  



Claims 20-27 (cancelled)

Reasons for Allowance
	Claims 1-4, 10-15, and 17-19, are allowed as presented/amended above and claims 5-9, 16, and 20-27 are cancelled.  The following is an Examiners statement for reasons for allowance:
	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in the independent claims 1 and 13.
	Representative Claim 1 recites A fulfilment management system comprising:
one or more fulfilment management applications configured to provide functionality for fulfilment of orders and shipment of items, wherein a fulfilment management application of the one or more fulfilment management applications is configured to perform a plurality of shipping document tasks corresponding to a shipping task performed by shipper personnel in a fulfilment facility; and 
a physical task interaction controller configured to interface with a plurality of user devices and provide a user interface accessed by user devices of the plurality of user devices for fulfilment of orders and shipment of items, wherein the physical task interaction controller is configured to monitor activity of the shipper personnel and detect a fulfilment management system digital task trigger occurring during the shipping task being performed by an individual of the shipper personnel in the fulfilment facility, wherein the physical task interaction controller includes a natural protocol engine, an augmented reality engine, and a workflow database in which the shipping task is part of a workflow, wherein the natural protocol engine and the augmented reality engine are configured to operate in cooperation with the user interface to provide physical task interaction control initiating the plurality of shipping document tasks corresponding to the shipping task being performed by the individual based upon the fulfilment management system digital task trigger detected by the physical task interaction controller in association with the shipping task of the workflow being performed by the individual, wherein the fulfilment management system digital task trigger is detected based at least in part on the physical task interaction controller identifying an activity based trigger corresponding to particular activity or inactivity within the workflow of the shipping task as performed by the individual;
wherein the augmented reality engine is configured to analyze the activity based trigger of the fulfilment management system digital task trigger for identifying the plurality of shipping document tasks relevant to the fulfilment management system digital task trigger, and provide a control signal to the fulfilment management application for initiating the plurality of shipping document tasks relevant to performance of the shipping task, and wherein the plurality of shipping document tasks include generating a shipping label for a fulfilment item being processed by the individual and printing the shipping label at a printer selected by the physical task interaction controller based on information regarding the activity of the individual.


The closest prior art of record considered pertinent to applicant’s disclosure is as follows:
United States Patent No. 10,282,696 B1 to Bettis teaches systems and techniques configured to present information to a user of a materials handling facility storing items in inventory locations. A device such as a head-mounted display or a tablet computer is configured to provide an augmented reality user interface in which computer-generated data overlays objects in the real-world. The user interface may present information associated with assisting other users of the facility, operation of the facility, and so forth.

United States Patent Application Publication No. 2019/0107411 A1 to Gill teaches A system is provided for hands-free handling of at least one asset by a user. The system includes a user device configured to be worn by a user and a control system remotely located relative to the user device and configured to exchange asset-related data with the user device, the asset-related data including at least one or more notifications related to the handling of the at least one asset by the user at the asset location. The user device contains a processor configured to determine location data associated with the at least one asset and including a location for the at least one asset, the 

United States Patent Application Publication No. 2018/0286404 A1 to Cech teaches system for automated speech recognition utilizes computer memory, a processor executing imaging software and audio processing software, and a camera transmitting images of a physical source of speech input. Audio processing software includes an audio data stream of audio samples derived from at least one speech input. At least one timer is configured to transmit elapsed time values as measured in response to respective triggers received by the timer. The audio processing software is configured to assert and de-assert the timer triggers to measure respective audio sample times and interim period times between the audio samples. The audio processing software is further configured to compare the interim period times with a command spacing time value corresponding to an expected interim time value between commands, thereby determining if the speech input is command data or non-command data.


However, none of the applied references above either alone or in combination teach the combination of limitations found in the claims.
The examiner notes the cited limitations above in combination with other limitations found within the independent claim are found to be allowable over the prior 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                  


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627